PER CURIAM.
On this appeal by a husband from an adverse decree which granted the appellee wife a divorce on the ground of extreme cruelty, the main question presented is whether the findings of the chancellor have adequate factual and legal support in the evidence.
At the outset we are confronted with the fact that material parts of the testimony offered on behalf of the plaintiff below are not included in the record which is before us.1
A review of so much of the record as is before us fails to disclose that the chancellor’s findings, conclusions and decree were without adequate supporting evidence or denoted a misapplication of controlling legal principles. Being unable to assess the value and extent of the evidence which was before the chancellor, we hereby affirm the decree. See Greene v. Hoiriis, Fla.App. 1958, 103 So.2d 226; Fricke v. Gaines Construction Co., Fla.App.1958, 105 So.2d 374; Hall v. Davis, Fla.App.1958, 106 So.2d 599; 2 Fla.Jur., Appeals, § 204.
Affirmed.
CARROLL, CHAS., C. J., and PEARSON, J., concur.
MILLEDGE, STANLEY, Associate Judge, dissents.

. This evidence consisted of depositions of Lillian Waller, Ned Kramer, Lillian Kramer, Robert W. Bohan, John Edward O’Keefe, George O. Diaz and J. Charles McKee, Jr.